EXHIBIT 10.7

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

 

 

December 19, 2007

 

To:

Ivan Railyan

 

Re: Deferral of Repayment of Loan

 

Dear Ivan:

 

This letter is intended to confirm our agreement with you regarding the deferral
of certain monies that you, individually, have previously advanced to Terra
Energy & Resource Technologies, Inc. (the “Company”) and its subsidiaries and
related entities (collectively, with the Company, the “Affiliated Entities”). As
you have been informed by us, the Company expects to enter into a Securities
Purchase Agreement with at third party, Esterna Ltd, which is anticipated to
close in December 2007 (the “Purchase Agreement”). As a material inducement to
Esterna to enter into the Purchase Agreement and other good and valuable
consideration the receipt of which is hereby acknowledged, the Affiliated
Entities confirm with you our agreement regarding the repayment of such monies.
As of December 12, 2007, we owe you $105,000 for monies that you have previously
advanced to the Company, without including any mutually agreeable interest
thereon, if any, together with such additional advances as you may make or pay,
but we agree you are not required by us to make or pay any such amounts in the
future, and any such payments by you are and have been purely voluntary on your
part (the “Loan Amount”). The Affiliated Entities will not repay the Loan Amount
out of the funds being paid by Esterna pursuant to the Purchase Agreement, but
will pay you the Loan Amount, with any mutually agreeable interest at rates
currently paid by the Company to third parties, as monies become available, out
of future monies either raised by the Affiliated Entities or monies received by
the Affiliated Entities as revenue at the rate of 8% of such monies raised or
received until the Loan Amount is fully repaid. Except as provided above, such
repayment shall not commence until June 1, 2008. Nothing herein shall prohibit
the Board of Directors of the Company from authorizing repayment of all or part
of the Loan Amount prior to June 1, 2008.

 

The terms hereof, our understanding and your deferral, are subject to the
closing of the transaction contemplated by the Purchase Agreement. This
agreement shall be enforced, governed by and construed in accordance with the
laws of the State of New York, and enforced in the courts located in the New
York County in the State of New York.

 

Sincerely,

 

Terra Energy & Resource Technologies, Inc.

(on behalf of itself and the Affiliated Entities)

 

By: /s/ Dmitry Vilbaum

 

Name:

Dmitry Vilbaum

 

Title:

Chief Executive Officer and Director

 

Agreed to and confirmed:

 

/s/ Ivan Railyan

Ivan Railyan

 

 

 

 